United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-5007                                                     September Term, 2021
                                                                FILED ON: NOVEMBER 16, 2021

MOHAMED AL SERAJI, AN INDIVIDUAL,
                  APPELLANT

v.

ALEJANDRO N. MAYORKAS, IN HIS OFFICIAL CAPACITY AS SECRETARY OF THE DEPARTMENT OF
HOMELAND SECURITY, ET AL.,
                  APPELLEES


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:19-cv-02839)


       Before: KATSAS and JACKSON, Circuit Judges, and GINSBURG, Senior Circuit Judge.

                                         JUDGMENT

       This appeal was considered upon the briefs and the joint appendix filed by the parties.
See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

ORDERED AND ADJUDGED that the district court’s order, filed on December 22, 2020, be
affirmed.

        Mohamed Al Seraji applied to the Transportation Security Administration (TSA) for a
Transportation Worker Identification Credential (TWIC) card. See 46 U.S.C. § 70105(a)(1)(A).
The TSA denied his application because he was deemed a security threat pursuant to a search of
terrorist watchlists. See 49 C.F.R. § 1572.107(a). Because of Al Seraji’s failure to secure a
TWIC card, a job offer that had been made to him was withdrawn. Later, when Al Seraji’s
appeal was pending before an Administrative Law Judge, the TSA withdrew its determination,
and he received a TWIC card.

    Al Seraji sued various government officials in their official capacities. The district court
granted the defendants’ motion to dismiss for lack of standing. On appeal, Al Seraji seeks
reversal of that ruling, or alternatively, a “remand with instructions for the district court to permit
him to amend his Complaint and supplement his allegations.”
        The district court properly dismissed Al Seraji’s claims. The claims involve alleged
injuries attributable either to denial of a TWIC application on the basis of being deemed a
security risk or to purported problems with the process for appealing the denial of a TWIC
application. Al Seraji currently has a TWIC card, so he is not now deemed a security threat, and
he has not alleged any facts that would lead one reasonably to infer that he likely will be deemed
a security threat when his renewal application is considered after his current TWIC card expires
in 2023. Similarly, Al Seraji alleges no facts that would support a reasonable inference that his
application likely will be denied and that he will again be subjected to the appeals process.
Having failed plausibly to allege an ongoing injury or a future injury that is “certainly
impending” or has even a “substantial risk” of occurring, Al Seraji lacks Article III standing for
the prospective relief he seeks. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 414 (2013).

        We reject Al Seraji’s request to remand with instructions to permit amendment of his
complaint. He did not move in the district court for leave to amend his complaint with respect to
the issue of standing, so he “cannot now belatedly seek a remand from this court to amend [his]
complaint.” City of Harper Woods Employees’ Ret. Sys. v. Olver, 589 F.3d 1292, 1304 (D.C.
Cir. 2009).

     Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any
timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C.
Cir. Rule 41.

                                          Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                      BY:   /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk




                                             Page 2